       Case 1:20-cv-00713-JHR-CG Document 5 Filed 07/23/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CRUZ GARCIA, et al.,

       Plaintiffs,

v.                                                               CV No. 20-713 JHR/CG

MARK W. PERRY, et al.,

       Defendants.

     ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME TO ANSWER

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Defendant NewRez LLC d/b/a Shellpoint Mortgage Servicing’s Deadline to Respond to

Complaint (the “Motion”), (Doc. 4), filed July 21, 2020. The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that Defendant NewRez LLC’s response to

Plaintiff’s Complaint is due August 24, 2020.

       IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
